                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 MOSES BOB PESSIMA,                                               4:19-CV-04203-RAL


                               Plaintiff,

                vs.                                       ORDER GRANTING PLAINTIFF'S
                                                          MOTION TO PROCEED WITHOUT
 THE EXECUTIVE DIRECTOR,JOHN                            PREPAYMENT OF FEES AND 1915A
 MORRELL & CO.(SMITHFIELD FOODS                             SCREENING FOR DISMISSAL
 INC.), IN HIS/HER OFFICIAL CAPACITY;

                               Defendant.



       Plaintiff Moses Bob Pessima filed a pro se class action lawsuit under 42 U.S.C. § 1983 and

a Bivens action under 28 U.S.C. § 1331. Doc. 1 at 3 and 7. Pessima moves to proceed in district

court without prepayment offees and has filed a financial affidavit. Doc. 3. This Court now screens

Pessima's Complaint and affidavit, Docs. 1 and 2, under 28 U.S.C. § 1915A.

I.      Motion to Proceed without Prepayment of Fees

       Pessima filed a motion to proceed without prepayment of fees and completed a financial

affidavit. Doc. 3. A federal court may authorize the commencement of any lawsuit without

prepayment of fees when an applicant submits an affidavit stating he or she is unable to pay the

costs ofthe lawsuit. 28 U.S.C. § 1915(a)(1). "[I]n forma pauperis status does not require a litigant

to demonstrate absolute destitution." Lee v. McDonald's Corp.. 231 F.3d 456,459(8th Cir. 2000).

But in forma pauperis status is a privilege, not a right. Williams v. McKenzie. 834 F.2d 152, 154

(8th Cir. 1987). Determining whether an applicant is sufficiently impoverished to qualify to

proceed in forma pauperis under § 1915 is committed to the sound discretion of the district court.
Cross V. Gen. Motors Corp.. 721 F.2d 1152, 1157 (8th Cir. 1983). Pessima's application shows

insufficient fiands to pay the filing fee and his motion to proceed without prepayment offees, Doc.

3, is granted.

II.     Allegations of Pessima's Complaint

       Pessima files this lawsuit under § 1983 and Bivens. Doc. 1 at 3. Pessima claims that he was

employed by the defendant in 2004. Doc. 2 at 1. He alleges to have filed a lawsuit in state court

against the defendant that was dismissed on summary judgment. See id.: Doc. 1 at 4-5. Pessima is

no longer employed by the defendant but believes they continue to treat their employees unfairly.

Doc.2 at 1. Pessima claims that the defendant discriminates against their employees and dismisses

them from their workplace. Doc. 1 at 3. Pessima "believes that the Defendants or agents working

on their behalf have caused harm on employees by harming [] them thereby causing employees to

suffer bodily damage and even death." Id at 4. In his request for relief, Pessima asks that the

defendant"answer this class action suit" and for discovery to commence in this lawsuit. Doc. 1 at

5. Pessima seeks to bring this lawsuit as a class action. Doc. 1 at 7.

III.   Discussion


       A.        Screening and Dismissal Standards

       A court when screening under § 1915A must assume as true all facts well pleaded in the

complaint. Estate of Rosenberg v. Crandell. 56 F.3d 35, 36(8th Cir. 1995). Civil rights and pro se

complaints must be liberally construed. Erickson v. Pardus. 551 U.S. 89, 94 (2007^; Bediako v.

Stein Mart. Inc.. 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, "a pro se

complaint must contain specific facts supporting its conclusions." Martin v. Sargent 780 F.2d

1334,1337(8th Cir. 1985); see also Ellis v. Citv of Minneapolis. 518 F. App'x 502, 504(8th Cir.
2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall. 992 F.2d 151, 152(8th

Cir. 1993); Parker v. Porter. 221 F. App'x 481,482(8th Cir. 2007).

        A complaint "does not need detailed factual allegations ...[but] requires more than labels

and conclusions, and a formulaic recitation of the elements of a eause of action will not do." Bell

Atl. Corp. V. Twomblv. 550 U.S. 544, 555 (2007). If a complaint does not contain these bare

essentials, dismissal is appropriate. Beavers v. Lockhart. 755 F.2d 657, 663 (8th Cir. 1985).

Twomblv requires that a complaint's factual allegations must be "enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true."

Twomblv.550 U.S. at 555; see also Abdullah v. Mirmesota. 261 F. App'x 926,927(8th Cir. 2008)

(noting that a eomplaint must contain either direct or inferential allegations regarding all material

elements necessary to sustain recovery under some viable legal theory). Under 28 U.S.C. § 1915A,

the court must screen prisoner complaints and dismiss them if they are "(1) frivolous, malicious,

or fail[] to state a claim upon which relief may be granted; or (2) seek[] monetary relief from a

defendant who is immune from such relief." 28 U.S.C. § 1915A(b).

        B.     Analysis

        Pessima seeks to bring a class action lawsuit against the defendant. Doc. 1 at 5, 7."Pro se

litigants may not represent the interests of other parties." Litschewski v. Dooley, 2012 WL

3023249 at *n. 1 (D.S.D. July 24, 2012); see e.g., Fymbo v. State Farm Fire and Cas. Co., 213

F.3d 1320,1321 (10th Cir. 2000)("A litigant may bring his own claims to federal court without

counsel, but not the claims of others.") Pessima may not bring a elass action suit as a pro se

litigant.

        Pessima's complaint is brought under 42 U.S.C. § 1983, which prohibits deprivation of

eivil rights "under color of state law."If a party's conduct meets the requirement for state action.
[under a Fourteenth Amendment analysis] the same acts also qualify as actions taken 'under color

of state law' for purposes of § 1983." Wickersham v. City of Columbia. 481 F.3d 591, 597 (8th

Cir. 2007)(quoting Lugar v. Edmondson Oil Co.. 457 U.S. 922, 935 (1982)). The defendant here

obviously is not a state or municipal entity or official that typically may be sued under § 1983, but

a private corporation that Pessima seeks to sue through its executive director.

        The United States Supreme Court has "recognized a number of circumstances in which a

private party may be characterized as a state actor[.]" Wickersham. 481 F.3d at 597 (citing

Brentwood Acad. v. Tenn. Secondary Sch. Ath. Ass'n. 531 U.S. 288, 291 (2001); Jackson v.

Metro. Edison Co.. 419 U.S. 345, 352(1974); Adickes v. S.H. Kress & Co.. 398 U.S. 144, 151

(1970))(A private party can become a state actor when the state has delegated power that is

traditionally exclusive to the state, where there is willful participation of joint unconstitutional

activity, and where there is a pervasive entwinement between the state and the party); see Lugar.

457 U.S. at 937(alleging deprivation must be fairly attributable to state). Pessima does not assert

facts that allege that the defendant has become a state actor to support a claim under § 1983.

Further, Pessima's assertion that the defendant defamed him does not assert a deprivation of his

civil rights. Accordingly, Pessima's § 1983 claims are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i-ii)and 1915A(b)(l)for failure to state a claim upon which reliefcan be granted.

       For the same reasons, Pessima's Bivens claim must be dismissed. A Bivens action is

against a federal official, not a state actor. Duffy v. Wolle. 123 F.3d 1026, 1037 (8th Cir. 1997)

("'[A]n action under Bivens is almost identical to an action under section 1983, except that the

former is maintained against federal officials while the latter is against state officials.'")(quoting

Sanchez v. United States. 49 F.3d 1329, 1330 (8th Cir. 1995)). Pessima does not assert that the
defendant is federal actor and has not alleged facts to show his civil rights have been violated.

Thus, his Bivens claim is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l).

III.    Order


        Accordingly, it is

        ORDERED that Pessima's motion to proceed without prepayment of fees. Doc. 3, is

granted and his filing fee is waived. It is further

       ORDERED that Pessima's complaint is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii)

and 1915A(b)(l), for failure to state a claim upon which relief can be granted. It is finally

       ORDERED that judgment will be entered in favor of defendant and against Pessima,

dismissing the case.

       DATED April ^ ,2020.
                                                      BY THE COURT:




                                                      ROBERTO A. LANGE
                                                      CHIEF JUDGE
